United States Court of Appeals
                                                                    Fifth Circuit
                                                                  F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                        June 4, 2003

                                                               Charles R. Fulbruge III
                                                                       Clerk
                            No. 02-50992
                          Summary Calendar


                     UNITED STATES OF AMERICA,

                                                    Plaintiff-Appellee,

                                  versus

                          JESUS FERNANDEZ,

                                                   Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                    USDC No. EP-02-CR-350-1-PRM
                        --------------------

Before JONES, STEWART and DENNIS, Circuit Judges.

PER CURIAM:*

           Jesus Fernandez appeals his conviction for the knowing

and   intentional   importation    and     possession   with    intent     to

distribute marijuana.     Fernandez argues that the evidence is

insufficient to support his conviction.         We review a sufficiency

challenge to determine “whether any reasonable trier of fact could

have found that the evidence established the essential elements of

the crime beyond a reasonable doubt.”          United States v. Ortega

Reyna, 148 F.3d 540, 543 (5th Cir. 1998).


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                              No. 02-50992
                                   -2-

          Fernandez contends that the evidence was insufficient to

prove beyond a reasonable doubt that he knew that there was

marijuana stuffed into the seat of his truck.      Fernandez’s version

of events is that he “was used as an unwilling dupe when he

purchased the vehicle.”    For it to be plausible that Fernandez was

innocent because he was unaware of the presence of the drugs in the

seat of the truck, it has to be accepted that some unknown person

sold him a $700 truck containing $37,000 worth of marijuana.

Additionally, this same person allowed Fernandez to cross the

border into Mexico with the drugs and did not attempt to retrieve

the drugs for three months.    It would also have to be accepted that

Fernandez did not notice that the seat of the truck was as hard as

a bench or that he did notice it and did not investigate.           A

defendant’s   inconsistent     statements    and   implausible   story

constitute sufficient evidence to support the jury’s finding of

guilty knowledge.     United States v. Cano-Guel, 167 F.3d 900, 905

(5th Cir. 1999).      The evidence adduced at trial was sufficient

to allow a rational jury to find that Fernandez knew of the

marijuana in the passenger seat of his truck.           United States

v. Gutierrez-Farias, 294 F.3d 657, 660-61 (5th Cir. 2002).

          AFFIRMED.